NAUGHTON, Judge,
concurring:
I agree with parts I and III1 of Senior Judge Wold’s opinion. With respect to part II, I note that although I agree with the result reached by the majority I do not join in their characterization of the trial counsel’s actions in cautioning a witness concerning perjury and the possible consequences thereof as “pressuring a witness by threats of prosecution” or as “prosecutorial folly.” Undoubtedly, counsel must exercise great care in the means they choose in seeking to prevent penury, as such occasions are fraught with danger, see United States v. Teague, 737 F.2d 378 (4th Cir.1984), cert. denied, 469 U.S. 1161, 105 S.Ct. 913, 83 L.Ed.2d 926 (1985), and if such actions are unchecked they can lead to witness intimidation that deprives an accused of due process. I find that the trial counsel’s actions in the case at bar were not intimidating, threatening, or harrassing.

. While I may disagree with some of the holdings in United States v. Cruz, 20 M.J. 873, 894 (ACMR 1985) (en banc) (Naughton, J., dissenting), pet. granted, 22 M.J. 100 (CMA 1986), I am obligated to follow that decision with respect to the disposition reached by the majority regarding the unlawful command influence issue.